 

 

Exhibit 10.5

0202logo2colornotag_202x51 [x0x0.jpg] 

 

 

 

 


EXECUTIVE DEFERRED COMPENSATION AGREEMENT

PHANTOM STOCK ACCOUNT—_______ BONUS YEAR

 

 

THIS AGREEMENT, entered into this         day of __________, 201__, by and
between             
                                                (hereinafter referred to as the
“Executive”) and United States Cellular Corporation (hereinafter referred to as
the “Company”), a Delaware corporation, located at 8410 West Bryn Mawr Avenue,
Suite 700, Chicago, IL  60631-3486.

 

W I T N E S S E T H:

 

WHEREAS, the Executive is now and will in the future be rendering valuable
services to the Company, and the Company desires to ensure the continued
loyalty, service and counsel of the Executive; and

 

WHEREAS, the Executive desires to defer a portion of his or her annual bonus for
services to be performed in calendar year _______ (the "Bonus Year") until
separation from service, permanent disability, death, a specified date in [BONUS
YEAR PLUS 4] or later or unforeseeable emergency.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto covenant and agree as follows:

 

1.         Deferred Compensation Account.  The Company agrees to establish and
maintain a book reserve (the “Deferred Compensation Account”) for the purpose of
measuring the amount of deferred compensation payable to the Executive under
this Agreement.  Credits shall be made to the Deferred Compensation Account as
follows:

 

(a)        Annual Bonus Deferral.  On each issuance of a check in full or
partial payment of the Executive’s annual bonus, if any, for services to be
performed in the Bonus Year, there shall be deducted an amount equivalent to the
percent indicated of the gross bonus payment which will be credited to the
Deferred Compensation Account as of the date on which such check is to be
issued. 

 

            The bonus deferral selected in this paragraph 1(a) shall be
irrevocable except in the event that, prior to the date that the bonus is to be
paid, the Executive receives a withdrawal due to the Executive’s unforeseeable
emergency (as defined in paragraph 3(f)) from a nonqualified deferred
compensation arrangement maintained by the Company or any affiliate thereof.  In
such event, the bonus deferral shall be cancelled in its entirety.

 

(b)        Company Match.  As of each date on which an amount is credited to the
Deferred Compensation Account pursuant to paragraph 1(a), there also shall be
credited to the Deferred Compensation Account a Company Match amount equal to
the sum of (i) 25% of the amount credited to the Deferred Compensation Account
pursuant to paragraph 1(a) which does not exceed one-half of the Executive's
total gross bonus for the Bonus Year and (ii) 33 1/3% of the amount credited to
the Deferred Compensation Account pursuant to paragraph 1(a) which exceeds
one-half of the Executive's total gross bonus for the Bonus Year.

 

(c)        Deemed Investment of Deferred Compensation Account.  An amount
credited to the Deferred Compensation Account pursuant to paragraph 1(a) or 1(b)
shall be deemed to be invested in whole and fractional shares of common stock of
the Company at the closing sale price on the principal national stock

 

1

 

--------------------------------------------------------------------------------

 

 

exchange on which such stock is traded on the date as of which the amount is
credited to the Deferred Compensation Account or, if there is no reported sale
for such date, on the next preceding date for which a sale was reported.

 

2.         Vesting of Deferred Compensation.

 

(a)        Annual Bonus Deferral.  The bonus deferral amount credited to the
Deferred Compensation Account pursuant to paragraph 1(a) (as adjusted for deemed
investment returns) shall be 100% vested at all times.

 

(b)        Company Match.  One-third of the Company Match amount credited to the
Executive's Deferred Compensation Account pursuant to paragraph 1(b) (as
adjusted for deemed investment returns) shall become vested on each of the first
three annual anniversary dates of December 31, [BONUS YEAR], provided that the
Executive remains continuously employed by the Company or an affiliate thereof
until such date and the related amount credited to the Deferred Compensation
Account pursuant to paragraph 1(a) has not been withdrawn or distributed before
such date.  Any Company Match amount (as adjusted for deemed investment returns)
that is not vested as of the date that the related bonus amount credited to the
Deferred Compensation Account is withdrawn or distributed shall be forfeited as
of the date of such withdrawal or distribution.  Notwithstanding the foregoing,
the Company Match amount (as adjusted for deemed investment returns), to the
extent not forfeited previously, shall become 100% vested upon (i) the
Executive’s separation from service by reason of the Executive’s retirement or
death or (ii) the Executive suffering a permanent disability prior to the
Executive’s separation from service.

 

            For all purposes of this Agreement, “separation from service” shall
have the meaning set forth in the United States Cellular Corporation 2013
Long-Term Incentive Plan, as it may be amended from time to time (or any
successor thereto) (the “LTIP”).  “Retirement” shall mean the Executive’s
separation from service on or after his or her Early or Normal Retirement Date
(as defined in the Telephone and Data Systems, Inc. Pension Plan).  “Permanent
disability” shall mean (i) the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) the
Executive’s receipt, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, of income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Executive’s employer.

 

(c)        Competition or Misappropriation of Confidential Information or
Separation due to Negligence or Willful Misconduct.  Notwithstanding the
provisions of paragraph 2(b), if the Executive enters into competition with, or
misappropriates confidential information of, the Company or any affiliate
thereof, or if the Executive separates from service on account of the
Executive’s negligence or willful misconduct, in each case as determined by the
Company in its sole discretion, then the Company Match amount credited to the
Executive’s Deferred Compensation Account pursuant to paragraph 1(b) (as
adjusted for deemed investment returns) immediately shall be forfeited,
irrespective of whether such amount otherwise was considered vested.

 

                For this purpose, the Executive shall be treated as entering
into competition with the Company or any affiliate thereof if the Executive (i)
directly or indirectly, individually or in conjunction with any person, firm or
corporation, has contact with any customer of the Company or any affiliate or
any prospective customer which has been contacted or solicited by or on behalf
of the Company or any affiliate for the purpose of soliciting or selling to such
customer or prospective customer any competing product or service, except to the
extent such contact is made on behalf of the Company or an affiliate; (ii)
directly or indirectly, individually or in conjunction with any person, firm or
corporation, becomes employed in the business or engages in the business of
providing wireless products or services in any geographic territory in which the
Company or an affiliate offers such products or services or has plans to do so
within the next twelve (12) months or (iii) otherwise competes with the Company
or an affiliate in any manner or otherwise engages in the business of the
Company or an affiliate.  The Executive shall be treated as

 

2

 

--------------------------------------------------------------------------------

 

 

misappropriating confidential information of the Company or an affiliate thereof
if the Executive (i) uses confidential information (as defined below) for the
benefit of anyone other than the Company or an affiliate or discloses the
confidential information to anyone not authorized by the Company or an affiliate
to receive such information, (ii) upon termination of employment, makes any
summaries of, takes any notes with respect to or memorizes any confidential
information or takes any confidential information or reproductions thereof from
the facilities of the Company or an affiliate or (iii) upon termination of
employment or upon the request of the Company or an affiliate, fails to return
all confidential information then in the Executive’s possession.  “Confidential
information” shall mean any confidential and proprietary drawings, reports,
sales and training manuals, customer lists, computer programs and other material
embodying trade secrets or confidential technical, business or financial
information of the Company or an affiliate thereof.

 

3.         Payment of Deferred Compensation.

 

(a)        Medium of Payment.  All payments of deferred compensation hereunder
shall be made in whole shares of common stock of the Company and cash equal to
the fair market value of any fractional share.

 

(b)        Election of Payment Date.  The Executive must elect in this paragraph
3(b) the date on which his or her vested Deferred Compensation Account for the
Bonus Year (the “Distributable Balance”) becomes payable.  The Executive may
elect payment either upon his or her separation from service, or at a specified
month and year in [BONUS YEAR PLUS FOUR] or later (choose one option); provided,
however, if the Executive elects a Specified Date for payment and separates from
service prior to such date, the Executive’s Distributable Balance shall be
distributed to the Executive upon such separation from service.  The election
under this paragraph 3(b) must be made at the time of execution of this
Agreement, will apply to the entire Distributable Balance and, subject to
paragraph 3(g), is irrevocable. 

 

 

 

 

 

Separation from Service

 

 

 

Specified Date

(must be a month & year in [BONUS YEAR PLUS FOUR] or later)

Note: Payment will default to separation from service if you separate prior to
specified payout date.

 

 

 

        If the Executive fails to make a valid election regarding the date on
which his or her Distributable Balance becomes payable, the Executive shall be
deemed to have elected payment upon his or her separation from service. Payment
shall be made at the time determined by the Company within sixty (60) days
following the occurrence of the separation from service or specified date, as
applicable.

 

            Notwithstanding the foregoing or any other provision within this
Agreement, if the Executive is a specified employee (as determined under the
Section 409A Specified Employee Policy of Telephone and Data Systems, Inc. and
its Affiliates) as of the date of his or her separation from service and is
entitled to payment hereunder by reason of such separation from service, no
payment (including on account of the Executive’s permanent disability or
unforeseeable emergency) shall be made from the Deferred Compensation Account
before the date which is six (6) months after the date of the Executive’s
separation from service (or, if earlier than the end of such six-month period,
the date of the Executive’s death).  Any payment delayed pursuant to the
immediately preceding sentence shall be paid in a lump sum during the seventh
calendar month following the calendar month during which the Executive separates
from service.

 

(c)        Form of Payment.  The Executive’s Distributable Balance shall be paid
in the form of a lump sum.

 

(d)        Distribution Upon Permanent Disability.  If the Executive becomes
permanently disabled prior to the payment of his or her Distributable Balance,
the Executive’s Distributable Balance immediately shall become payable in full
to the Executive (irrespective of the payment date elected by the Executive in

 

3

 

--------------------------------------------------------------------------------

 

paragraph 3(b)).  Payment shall be made at the time determined by the Company
within sixty (60) days following the occurrence of the Executive’s permanent
disability.  If the Executive is a specified employee who incurs a permanent
disability after he or she has separated from service, payment of the
Distributable Balance shall be subject to any delay required by paragraph 3(b).

 

(e)        Distribution at Death.  If the Executive dies prior to the payment of
his or her Distributable Balance, the Executive’s Distributable Balance
immediately shall become payable in full to the Executive’s Designated
Beneficiary (as determined under paragraph 4) (irrespective of the payment date
elected by the Executive in paragraph 3(b)).  Payment shall be made at the time
determined by the Company within sixty (60) days following the Executive’s
death.

 

(f)        Withdrawals for an Unforeseeable Emergency.  In the event that the
Executive experiences an unforeseeable emergency and as a result thereof
requests in writing payment of all or a portion of his or her Distributable
Balance, the Long-Term Incentive Compensation Committee of the Company (the
“Committee”) may direct such payment to the Executive.  An unforeseeable
emergency means a severe financial hardship to the Executive resulting from (i)
an illness or accident of the Executive, the Executive’s spouse, the Executive’s
Designated Beneficiary or the Executive’s dependent, (ii) the loss of the
Executive’s property due to casualty or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Executive.  The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, payment may
not exceed an amount reasonably necessary to satisfy such unforeseeable
emergency plus amounts necessary to pay taxes and penalties reasonably
anticipated as a result of such payment after taking into account the extent to
which such unforeseeable emergency is or may be relieved (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Executive’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (c) by cessation of deferrals
hereunder or under any other nonqualified deferred compensation plan maintained
by the Company or its affiliates.  Examples of what may be considered to be
unforeseeable emergencies include (i) the imminent foreclosure of or eviction
from the Executive’s primary residence, (ii) the need to pay for medical
expenses, including non-refundable deductibles and the cost of prescription drug
medication and (iii) the need to pay for funeral expenses of the Executive’s
spouse, Designated Beneficiary or dependent.

 

            In the event that the Committee approves a withdrawal due to an
unforeseeable emergency, such payment shall be made to the Executive in a lump
sum as soon as practicable following such approval, but in no event later than
sixty (60) days after the occurrence of the unforeseeable emergency.  If the
Executive is a specified employee and has separated from service, the
Executive’s request for an unforeseeable emergency withdrawal shall be subject
to any payment delay required by paragraph 3(b).

 

(g)        Subsequent Election.  The Executive may make an election, after the
date of this Agreement, to delay the payment date of his or her Distributable
Balance, provided that (i) such election shall not be effective until twelve
(12) months after the date on which the election is made; (ii) except in the
case of payment on account of death, permanent disability or unforeseeable
emergency, the payment with respect to such election must be deferred for a
period of not less than five (5) years from the date such payment otherwise
would have been made; and (iii) such election cannot be made less than twelve
(12) months prior to the date of the scheduled payment.  A subsequent election
pursuant to this paragraph 3(g) shall be delivered to the Company in the manner
prescribed by the Company and upon such delivery shall be irrevocable.

 

4.         Designation of Beneficiaries.

 

(a)        In General.  The Executive may designate one or more beneficiaries to
receive any amount payable pursuant to paragraph 3(e) (a “Designated
Beneficiary”) by executing and filing with the Company during his or her
lifetime, a beneficiary designation in the form attached hereto.  The Executive
may change or revoke any such designation by executing and filing with the
Company during his or her lifetime a new beneficiary designation in such form as
prescribed by the Company.  If the Executive is married and

 

4

 

--------------------------------------------------------------------------------

 

 

names someone other than his or her spouse (e.g., a child) as a primary
beneficiary, the designation is invalid unless the spouse consents by signing
the designated area of the beneficiary designation form in the presence of a
Notary Public.

 

(b)        No Designated Beneficiary.  If all Designated Beneficiaries
predecease the Executive, or, in the case of corporations, partnerships, trusts
or other entities which are Designated Beneficiaries, are terminated, dissolved,
become insolvent or are adjudicated bankrupt prior to the date of the
Executive’s death, or if the Executive fails to designate a beneficiary, then
the following persons in the order set forth below shall be the Executive’s
beneficiary or beneficiaries:

 

i)          Executive’s spouse, if living; or if none

                        ii)         Executive’s then living descendants, per
stirpes; or if none

                        iii)        Executive’s estate.

 

5.         Miscellaneous. 

 

(a)        Clawback.   To the maximum extent permitted under applicable law, the
Executive’s Deferred Compensation Account and any shares of common stock of the
Company distributed to the Executive or his/her Designated Beneficiary
attributable to such account are subject to forfeiture, recovery by the Company
or other action pursuant to any clawback or recoupment policy which the Company
may adopt from time to time, including without limitation any such policy which
the Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

 

(b)        Assignment.   Except as provided in paragraph 4, the right of the
Executive or any other person to any payment of benefits under this Agreement
may not be assigned, transferred, pledged or encumbered.

 

(c)        Distributions to Minors and Incapacitated Individuals.  If a payment
hereunder is to be made to a minor or to an individual who, in the opinion of
the Company, is unable to manage his or her affairs by reason of illness,
accident or mental incompetency, such payment may be made to or for the benefit
of such individual in such of the following ways as the legal representative of
such individual shall direct:  (i) directly to any such minor individual, if in
the opinion of such legal representative, such individual is able to manage his
or her affairs, (ii) to such legal representative, (iii) to a custodian under a
Uniform Gifts to Minors Act for any such minor individual, or (iv) to some near
relative of any such individual to be used for the latter’s benefit.  The
Company shall not be required to see to the application by any third party other
than the legal representative of an individual of any payment made to or for the
benefit of such individual pursuant to this paragraph.  Any such payment shall
be a complete discharge of the liability of the Company under this Agreement for
such payment.

 

(d)        Inability to Locate Executive or Designated Beneficiary.  If, as of
the Latest Payment Date, the Company is unable to make payment of the
Executive’s Distributable Balance to the Executive or his or her Designated
Beneficiary because the whereabouts of such person cannot be ascertained
(notwithstanding the mailing of notice to any last known address or addresses
and the exercise by the Company of other reasonable diligence), then the
Executive’s Distributable Balance shall be forfeited.  For this purpose, the
“Latest Payment Date” shall be the latest date on which the Executive’s
Distributable Balance may be paid to the Executive or the Executive’s Designated
Beneficiary without the imposition of taxes and other penalties under section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(e)        Applicable Law.  This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware (without giving effect to
principles of conflicts of laws) to the extent that the latter are not preempted
by the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or
other federal law.

 

 

5

 

--------------------------------------------------------------------------------

 

 

(f)        Source of Payment.  Amounts payable under this Agreement shall be
paid from the general funds of the Company, and the Executive shall be no more
than an unsecured general creditor of the Company with no right to any specific
assets of the Company (whose claim may be subordinated to those of other
creditors of the Company).  Nothing contained in this Agreement shall be deemed
to create a trust of any kind for the benefit of the Executive, or create any
fiduciary relationship between the Company and the Executive with respect to any
assets of the Company.

 

(g)        Withholding.   Appropriate amounts shall be withheld from any payment
made hereunder or from an Executive’s compensation as may be required for
purposes of complying with Federal, state, local or other tax withholding
requirements applicable to the benefits provided hereunder.

 

(h)        Agreement Subject to LTIP.  This Agreement is subject to the
provisions of the LTIP, and shall be interpreted in accordance therewith.  In
the event of any inconsistency between the terms of this Agreement and the terms
of the LTIP, the terms of the LTIP shall govern.  This Agreement and the LTIP
contain the entire understanding of the Company and the Executive with respect
to the subject matter hereof.

 

(i)         Claims Procedure.  If the Executive or the Executive’s Designated
Beneficiary believes he or she is entitled to benefits under this Agreement in
an amount greater than those which he or she received, or will receive, the
Executive or the Executive’s Designated Beneficiary (or his or her duly
authorized representative) may file a claim with the Company in accordance with
the Claims Procedure set forth in Section 6.2 of the United States Cellular
Corporation Executive Deferred Compensation Interest Account Plan (Amended and
Restated Effective January 1, 2008), as amended, with references to Plan
Administrator therein replaced with references to Executive Vice President and
Chief Human Resources Officer of the Company and references to SVP – HR therein
replaced with Committee. 

 

(j)         Decisions of Committee.  The Committee shall have the right to
resolve all questions which may arise in connection with this Agreement.  Any
interpretation, determination or other action made or taken by the Committee
regarding this Agreement or the LTIP shall be final, binding and conclusive. 
Amounts will be paid hereunder only if the Committee decides, in its sole
discretion, that the Executive, Designated Beneficiary or other person is
entitled to them.

 

(k)        Severability.   In the event any provision of this Agreement is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included herein.

 

(l)         Compliance with Section 409A of the Code.  This Agreement is
intended to comply with section 409A of the Code and the regulations promulgated
thereunder and shall be interpreted and construed accordingly.  The Executive
and the Company agree that the Company shall have sole discretion and authority
to amend this Agreement, unilaterally, at any time in the future to satisfy any
requirements of section 409A of the Code.  Notwithstanding the foregoing, under
no circumstance shall the Company be responsible for any taxes, penalties,
interest or other losses or expenses incurred by the Executive or any other
person due to any failure to comply with section 409A of the Code.

 

             

 

6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

UNITED STATES CELLULAR CORPORATION

 

 

By:___________________________________________ 

 

 

 

___________________________________________

Executive Signature

 

 

___________________________________________

Date

 

7

 

--------------------------------------------------------------------------------

 

 

 

 

BENEFICIARY DESIGNATION FORM

________ BONUS YEAR

 

 

Pursuant to the provisions of the “Executive Deferred Compensation Agreement,
Phantom Stock Account—____ Bonus Year” by and between United States Cellular
Corporation, a Delaware corporation (the “Company”), and the undersigned
Executive (the “Executive”), the Executive hereby revokes all prior beneficiary
designations made with respect to such agreement and designates the following
person(s) or entity(ies) to receive any payment to be made pursuant to paragraph
3(e) thereof.

 

 

Name

Address

%

PRIMARY1

 

 

 

 

SECONDARY2

 

 

 

 

 

1 If you are married and name someone other than your spouse (e.g., a child) as
a primary beneficiary, the designation is invalid unless your spouse consents by
signing the statement below in the presence of a Notary Public.

 

2 Your secondary beneficiary(ies) will receive no payment if any of your primary
beneficiaries survives you.

 

EXECUTIVE SIGNATURE:

 

By:      
                                                                                        
 

Title:   
                                                                                        
 

Dated: 
                                                                                        
 

 

 

 

SPOUSAL CONSENT:

 

I understand and consent that my spouse is naming someone other than myself as
primary beneficiary or partial primary beneficiary for any payment due under the
above referenced “Executive Deferred Compensation Agreement, Phantom Stock
Account—______ Bonus Year” in the event of his or her death. I also understand
that this designation will reduce or eliminate a benefit otherwise due to me.

 


SPOUSE’S SIGNATURE

 

Notary Public’s Signature                                                   
Date                                                               Seal of
Notary Public

 

 

8

 

--------------------------------------------------------------------------------

 